Me. Justice Wole
delivered tlie opinion of the court.
Manuel Pérez Soto in the District Court of Arecibo presented a petitioh for a. mandamus against the municipal auditor of Utuado. He alleged that he was the mayor of Utuado and by the budget had been awarded a salary of $125 a month and that no part of his salary had been paid to him; that he had presented a request to the municipal auditor for the issuance of warrants to cover the said salary, but that the municipal auditor had refused to issue the same.
In answer to the petition for mandamus the municipal auditor set up that he had not issued the said warrants because he had been ordered not to do so by the auditor of Porto Rico. The District Court of Arecibo formed the conclusion that no proper decision could be given without making the auditor of Porto Rico a party and, therefore, in accordance with section 74 of the Code of Civil Procedure a citation should issue to make him such a party. In view of this order a petition of certiorari was presented to this court.
The case to a certain extent must be governed by the decision in Laborde v. Municipality of Isabela, decided today, ante, p. 58. As this case involves a matter of payment of salary and is not directly a liability incurred by the municipality with a citizen independently of itself, substantially at least there is some difference and possibly a greater reason why the refusal of the auditor to approve the warrants of the municipal auditor might prevent the municipal auditor from issuing the same. On the adrjective question, however, namely, the necessity of the actual intervention of the auditor of Porto Rico, we find no reason for distinguishing the case. All defenses might have been raised by the municipal auditor. The presence of the auditor of Porto Rico is not at all necessary. .
*73Tlie order of tlie District Court of Arecibo of October 11, 1927, will be annulled and tlie case sent back for further proceedings not inconsistent with this opinion.